(2004) (holding that an appeal is generally an adequate legal remedy
                 precluding writ relief). Accordingly, we
                             ORDER the petition DENIED.




                                                               gaeutiA,   j.
                 GMbons                                     Pickering




                 cc:   Hon. Michael Villani, District Judge
                       McCarthy & Holthus, LLP/Las Vegas
                       Boyack & Taylor
                       Law Offices of Michael F. Bohn, Ltd.
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e